Title: To James Madison from John Willis, 19 August 1805
From: Willis, John
To: Madison, James


          
            Dr sir,
            Orange Court house Aug. 19 [1805]
          
          Application was made to me some time since by Captn. H. Lee through the medium of Mr Robt: Taylor for the renewal of a Deed for a Tract of Land situated in the County of Jefferson (State of Kentucky) stated to have been sold to Captn Lee by your Brother Mr. Ambrose Madison, and the Deed since lost. As you are equally interested with your Niece in all the Lands held in that State in name of your deceased Brother⟨,⟩; I deemd it improper to have any Deed executed until you had been consulted, and have hitherto defered writing under an expectation of seeing you at home; but since Mrs Madison’s health has rendered a trip to Philadelphia necessary, and the time of your returning I presume uncertain⟨,⟩; I have considered it necessary to apply by Letter to be directed in what manner to proceed. If you think fit that a conveyance should be made, I will have it done immediately, or if on the contrary there are any reasons why it should not you will be so obliging as to communicate them. Being desirous of converting whatever interest My Wife may have in Kentucky into property in this State at a convenient distance from me where necessary attention may be paid to it, and having an offer to that effect I will esteem it a very particular favour in you to give me any information you may be possessed of respecting the quantity, situation, and value of each respective Tract, and at what price you think it would be advisable in me to exchange two or three thousand Acres gra[n]ting the privilege of selecting that quantity from her moiety. Be so good as to present our respects to Mrs Madison and accept our best wishes for the speedy restoration, of her health. I am Sir with great respect and esteem your obt. & very humb: Serv:
          
            John Willis
          
         